Exhibit 10.36
 
 
July 24, 2009




Scott Pack, Jr.
999 Corporate Blvd. Suite 300
Linthicum Heights, MD 21090


Dear Scott :


Congratulations!  Contingent only on the closing of the merger between Alpha
Natural Resources, Inc. (“Alpha”) and Foundation Coal Corporation (“Foundation”)
(with Alpha being the surviving entity), you are being offered the position of
EVP Alpha Coal Sales Inc. - Sales & Marketing, reporting directly to Jack Porco
EVP & Chief Commercial Officer.  It is expected that your new position will
become effective Monday, August 3, 2009.


Your new position will be a challenging one that will require your undivided
attention, energy, and significant personal commitment.  The potential rewards,
however, are also significant, and our management team is enthusiastic about
Alpha’s prospects.  We operate on a team concept with open communication and
mutual respect for the talent assembled.


Your new position with Alpha will include the following compensation and benefit
package:


1.           A bi-weekly salary of $12,730.76 ($331,000.00 divided by 26 pay
periods per year).  This is an exempt, salaried position.


2.           Your 2009 Annual Incentive Bonus Plan will be based on your
pre-merger salary grade and your pre-merger base pay.  Beginning in 2010, you
will be eligible to participate at a target bonus payment of 75% of your new
base pay, subject to the terms and conditions of the plan.  As has been
previously stated, the bonus payment is not guaranteed, but instead, is based on
the attainment of certain company and personal performance targets that will be
determined between you and your supervisor. 


3.           Between now and December 31, 2010, you will remain eligible to
participate in the Foundation Coal Corporation Benefit Plans, which will be
assumed and maintained by Alpha.   All benefits, however, are subject to the
terms of the actual Benefit Plans, as may be amended from time to time.


4.           You will be required to relocate from your home in the Baltimore,
Maryland area to the Abingdon, Virginia area no later than December 31,
2010.  As a result, you are being offered relocation benefits as outlined in the
attached copy of the Foundation Coal Corporation Relocation Policy for
Transferred Employees.  You are being offered benefits under this policy to aid
you with home sales assistance in Maryland, as well as the move and purchasing
of a residence in Abingdon, Virginia.  For merger related transfers only, an
addendum to the relocation policy has been approved to assist you in the event
that you suffer a loss between the initial purchase price of your home in
Maryland and the eventual sales price of that home.   A copy of the addendum as
well as various forms that must be completed prior to the coverage of any
relocation expenses are attached.



--------------------------------------------------------------------------------


 
5.           Subject to the approval of the Compensation Committee of the Board
of Directors of Alpha (“Committee”), you will be eligible to participate in the
Amended and Restated 2004 Stock Incentive Plan, with an opportunity to earn a
long-term incentive award equal to 175% of your 2010 base pay, which award will
be subject to the terms and conditions of the plan and related award agreements.


6.           Subject to the approval of the Committee, and subject to executing
the enclosed Consent Agreement, you will become a participant in the Alpha's Key
Employee Separation Plan, as amended and restated (the "Plan"), and an
opportunity to participate in the Alpha Key Employee Retention Program.  See the
enclosed letter explaining how the Retention Program works.  Subject to the
Committee's approval and all the terms and conditions of the Plan, Alpha will
recommend, among the other benefits that may be provided under the Plan, that
your multiplier for purposes of determining the lump sum cash payment based on
base pay plus target bonus (the "Benefit Factor") be 2.0 in the event of a
covered change in control termination and 1.5 in the event of a covered
termination prior to a change in control.


Your employment with Alpha is conditioned on your agreement to terminate your
January 1, 2009 Employment Agreement with Foundation Coal Corporation, as
provided for in the Consent Agreement.


Your employment with Alpha will be at will, meaning that you can quit at any
time for any reason and Alpha can terminate your employment at any time and for
any reason.


Scott, the management of Alpha Natural Resources looks forward to you joining
our organization.  I am confident that the skills and knowledge that you bring
with you will help to strengthen our team.  Please call Gary Banbury at
276.619.4055 with any questions about any aspects of your new employment
opportunity.


If you agree with the terms of this offer letter and would like to become a
member of the Alpha Team, please acknowledge by signing below and returning it
to me, along with a signed Consent Agreement, by 1:00 pm, July 30, 2009


Sincerely,


Jack Porco
EVP & Chief Commercial Officer
And President, Alpha Coal Sales




Accepted:     /s/  A. Scott Pack, Jr.    Date:  7-30-09 
       A. Scott Pack, Jr.


Cc:  G. Banbury


Attachments:
Consent Agreement
Letter Regarding the Retention Program
 


 
 

--------------------------------------------------------------------------------

 

September 9, 2009




Scott Pack, Jr.
999 Corporate Blvd. Suite 300
Linthicum Heights, MD 21090


Dear Scott :


Congratulations!  Please accept the position of EVP Sales Alpha Natural
Resources Inc., and President Alpha Coal Sales Co., LLC., reporting directly to
Kurt Kost, President Alpha Natural Resources Inc.  It is expected that your new
position will become effective Thursday September 10, 2009.


Your new position will be a challenging one that will require your undivided
attention, energy, and significant personal commitment.  The potential rewards,
however, are also significant, and our management team is enthusiastic about
Alpha’s prospects.  We operate on a team concept with open communication and
mutual respect for the talent assembled.


Your new position with Alpha will include the following compensation and benefit
package:


1.           A bi-weekly salary of $13,461.53 ($350,000.00 divided by 26 pay
periods per year).  This is an exempt, salaried position.


2.           Your 2009 Annual Incentive Bonus Plan will be based on your
pre-merger salary grade and your pre-merger base pay.  Beginning in 2010, you
will be eligible to participate at a target bonus payment of 75% of your new
base pay, subject to the terms and conditions of the plan.  As has been
previously stated, the bonus payment is not guaranteed, but instead, is based on
the attainment of certain company and personal performance targets that will be
determined between you and your supervisor. 


3.           Between now and December 31, 2010, you will remain eligible to
participate in the Foundation Coal Corporation Benefit Plans, which will be
assumed and maintained by Alpha.   All benefits, however, are subject to the
terms of the actual Benefit Plans, as may be amended from time to time.


4.           You will be required to relocate from your home in the Baltimore,
Maryland area to the Abingdon, Virginia area


5.           Subject to the approval of the Compensation Committee of the Board
of Directors of Alpha (“Committee”), you will be eligible to participate in the
Amended and Restated 2004 Stock Incentive Plan, with an opportunity to earn a
long-term incentive award equal to 200% of your 2010 base pay, which award will
be subject to the terms and conditions of the plan and related award agreements.


6.           All previously agreed benefits (KESP participation and Cash
Retention) covered by the Consent will remain unchanged, other than the Cash
Retention will be calculated based on new base compensation.
 


 
 

--------------------------------------------------------------------------------

 
 
Page 2


Your employment with Alpha will be at will, meaning that you can quit at any
time for any reason and Alpha can terminate your employment t any time and for
any reason.


Scott, the management of Alpha Natural Resources looks forward to you leading
the sales organization.  I am confident that the skills and knowledge that you
bring with you will help to strengthen our team.  Please call Gary Banbury at
276.619.4055 with any questions about any aspects of your new employment
opportunity.


If you agree with the terms of this offer letter, please acknowledge by signing
below and returning it to me, by September 10, 2009


Sincerely,


Kurt Kost






Accepted:     /s/  A. Scott Pack, Jr.    Date:  September 9, 2009
       A. Scott Pack, Jr.


Cc:  G. Banbury
